DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed bumper system for attachment to an Explosive Ordnance Disposal (EOD) disruptor, the bumper system comprising: a bumper stop configured to receive at least a portion of the EOD disruptor; and a bumper that is attachable to an end of the EOD disruptor, the bumper having: a first cavity extending into the bumper, the first cavity configured to receive at least a portion of the EOD disruptor; and a second cavity extending into the bumper from an external surface of the bumper and intersecting with the first cavity. Furthermore, the prior art of record fails to disclose or fairly suggest the claimed Explosive Ordnance Disposal (EOD) disruptor system comprising: an elongate disruptor having a front end and a rear end, the disruptor configured to discharge a disruption projectile from the front end; an initiation system; and a bumper system configured to attach to the disruptor, the bumper system comprising: a bumper stop configured to receive at least a portion of the disruptor; and a bumper that is attachable to the rear end of the disruptor, the bumper having: a first cavity configured to receive at least a portion of the rear end of the disruptor; and a second cavity extending from an external surface of the bumper and intersecting with the first cavity , the first cavity and the second cavity being in fluid connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641